exhibit103image1a02.gif [exhibit103image1a02.gif]


Exhibit 10.13


CY19 EXECUTIVE INCENTIVE PLAN
(Annual Executive Bonus)
as amended effective July 15, 2019


Plan Summary
This KLA Executive Incentive Plan (the “Plan”) is intended to motivate senior
executives to achieve short-term and long-term corporate objectives by providing
a competitive bonus for target performance and potential upside for outstanding
performance.


Plan Period
This Plan is effective for the calendar year period from January 1, 2019 through
December 31, 2019 (the “Plan Period”). Newly eligible employees (e.g., employees
promoted to an incentive-eligible position under this Plan for the first time or
a new hire) must be in an eligible position on or before October 1, 2019 as
recorded in the HR system in order to qualify for participation in this Plan
Period.


Eligible Positions
The Chief Executive Officer (“CEO”) of KLA Corporation (the “Company”) and
employees of the Company and designated Company subsidiaries (as identified in
Addendum A hereto) holding a position at the X2 or F2 level and above
(collectively, with the CEO, “Executives”) are eligible to participate in the
Plan.


Program Payments
Bonus payments, based on performance during the Plan Period, will be paid within
90 days following December 31, 2019. Bonus calculations shall be based on paid
base salary for the applicable Plan Period. Paid base salary includes base
salary and seasonal bonuses paid in some countries if the seasonal bonus is
considered a component of the employee’s annual salary. Paid base salary does
not include relocation allowances and reimbursements, tuition reimbursements,
car/transportation allowances, expatriate allowances, commissions, long-term
disability payments, or bonuses paid during the Plan Period. A participant must
be a regular, active employee of the Company on the date of the payout in order
to receive payment. Employees who are promoted or hired into an eligible
position during the Plan Period (on or before October 1, 2019) will have their
payouts calculated on paid salary from the effective date of the promotion or
hire, as recorded in the HR system. If an employee’s target bonus changes during
the year, the payout will be prorated.


Target Bonus
A target bonus is established as a percent of base salary for each Plan
participant.


Funding Threshold
Total available funding for the Plan will be determined by performance against a
threshold level as measured by Balanced Scorecard and Operating Margin (“OM”)*
performance for the Plan Period. The Plan will be fully funded (equivalent to
the dollar sum, for all Plan participants in the aggregate, of 2 times the
product of each Plan participant’s target bonus percentage and paid base salary
during the Plan Period) upon achievement of OM Performance of $[**]. This fully
funded amount represents the maximum bonus opportunity for all Plan participants
in the aggregate and the maximum total cost of the Plan.


KLA: Confidential        Effective January 1, 2019

--------------------------------------------------------------------------------




Performance Matrix and Determination of Funding Available for Bonus Payments
The level of funding available for payment to participating Executives will be
based on performance as measured against the Corporate Balanced Scorecard and OM
performance, as provided in the CY19 Executive Bonus Funding Table below.
Amounts in the table represent the applicable funding multiples. The total level
of funding available will be equivalent to the dollar sum, for all Plan
participants in the aggregate, of the product of each Plan participant’s target
bonus percentage and paid base salary during the Plan period multiplied by the
funding multiple.


CY19 Executive Bonus Funding Table
Balanced Scorecard Performance
Operating Margin ($M) Performance
 
 
<[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Exceptional
5
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
4+
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
4
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
3+
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Primarily Meets Expectations
3
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
2+
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
2
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
1+
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
Opportunity for Improvement
1
0%
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
 
 
 



CY19 Target BSc and Non-GAAP Operating Margin Performance
Multiple cannot exceed 200% regardless of performance



Individual Performance and Determination of Executive Bonus Payments
The actual bonus payment amount for each individual Executive (other than the
CEO) will be based on the CEO’s assessment of the Executive’s performance for
the Plan Period and determination of the Executive’s bonus achievement as a
percentage of the Executive’s bonus target. Each Executive’s performance will be
evaluated based on how effectively that Executive led his or her organization as
demonstrated against the key Balanced Scorecard measures and objectives for the
Executive’s respective organization. The bonus achievement percentage and
resultant bonus payment for each Plan participant who is an executive officer of
the Company for purposes of Section 16 of the Securities Exchange Act of 1934,
as amended, with the exception of the CEO, will be recommended by the CEO and
reviewed and approved by the Compensation Committee. The bonus achievement
percentage and resultant bonus payment for the CEO will be determined and
approved by the Company’s Board of Directors (with the CEO recusing himself).
The bonus achievement percentage and final bonus payment for all other Plan
participants will be reviewed and approved by the CEO.


Bonus Calculation
The formula for a participant’s bonus calculation is:


Participant’s paid base salary for the Plan Period
x Participant’s target bonus percentage


KLA: Confidential        Effective January 1, 2019



--------------------------------------------------------------------------------




x Participant’s bonus achievement percentage


In no event shall a bonus payment to a participant exceed 2 times such
participant’s target bonus (i.e., 2 times the product of the participant’s paid
base salary for the Plan Period multiplied by the participant’s target bonus
percentage).


General Provisions
The Compensation Committee (or the independent members of the Company’s Board of
Directors (the “Independent Directors”)) shall be the Plan Administrator. The
Compensation Committee (or the Independent Directors) shall make such rules,
regulations, interpretations and computations and shall take such other action
to administer the Plan as it may deem appropriate. The establishment of the Plan
shall not confer any legal rights upon any employee or other person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any employee and to treat him or her without regard to the
effect which that treatment might have upon him or her as a participant in the
Plan.


This Plan shall be construed, administered and enforced by the Compensation
Committee (or the Independent Directors), in its sole discretion. The laws of
the State of California will govern any legal dispute involving the Plan. The
Compensation Committee (or the Independent Directors) may at any time alter,
amend or terminate the Plan in its sole discretion.


This Plan is adopted pursuant to the KLA Performance Bonus Plan and sets forth
the terms and conditions for the calendar year 2019 annual incentive program for
Executives.


































* References in this Plan to Operating Margin refer to the Company’s calculation
of non-GAAP Operating Margin


KLA: Confidential        Effective January 1, 2019



--------------------------------------------------------------------------------






ADDENDUM A
Designated Subsidiaries List




1.
KLA-Tencor (Singapore) Pte Ltd

2.
KLA-Tencor Korea Inc.





KLA: Confidential        Effective January 1, 2019

